Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 67, 69, 70, 72, 75, 77, 78, 80, 81, 83-89, 91-97, 99, 100 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: transmitting an indication of changed configuration information for a multicast control channel used to convey multicast traffic channel configurations for multicast traffic channels used by the network node to provide multicast services, the indication comprising a bitmap having bit positions corresponding to existing multicast services provided by the network node, wherein the state of the bit in each bit position indicates whether the traffic channel configuration of the corresponding existing multicast service will change in a next modification period, the bitmap further comprising a second bit indicating whether a new multicast service will start in the next modification period; and transmitting the multicast control channel as changed according to the indication, as substantially recited in independent claims 67, 75, 83, 91, 99, 100. These limitations in combination with the remaining limitations of claims 67, 75, 83, 91, 99, 100, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, R2-166317 shows that an additional indicator can be used to indicate whether the SC-MCCH information corresponding to this SC-MTCH is changed int eh next modification period. However, R2-166317 fails to disclose or render obvious the above underlined limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411